Case: 21-10250     Document: 00516011935         Page: 1     Date Filed: 09/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 13, 2021
                                  No. 21-10250
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jorge Ivan Vazquez-Medrano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:20-CR-124-1


   Before King, Costa, and Ho, Circuit Judges
   Per Curiam:*
          Jorge Ivan Vazquez-Medrano appeals his conviction for illegal reentry
   following deportation and his sentence to 36 months of imprisonment and
   two years of supervised release. See 8 U.S.C. § 1326(a), (b)(2). He contends
   that the district court erred in applying the enhancement in § 1326(b)(2)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10250       Document: 00516011935             Page: 2   Date Filed: 09/13/2021




                                        No. 21-10250


   based on a prior conviction for aggravated assault with a deadly weapon
   because the existence of the prior conviction was neither pleaded in the
   indictment nor found by a jury beyond a reasonable doubt. He also contends
   that the court’s failure to advise him at rearraignment that the prior
   conviction was an essential element of the offense violated Federal Rule of
   Criminal Procedure 11 and renders his plea involuntary. Vazquez-Medrano
   concedes that his arguments are foreclosed by United States v. Almendarez-
   Torres, 523 U.S. 224 (1998), and he raises them only to preserve the issues
   for future Supreme Court review.              Relying on Almendarez-Torres, the
   Government moves for summary affirmance or, alternatively, for an
   extension of time to file a brief.
            In Almendarez-Torres, the Supreme Court held that a prior conviction
   used to increase a defendant’s maximum sentence under § 1326(b) is a
   sentencing factor, not an element of the offense that must be charged in the
   indictment and proven to a jury. 523 U.S. at 228, 235. Almendarez-Torres
   “remains binding precedent until and unless it is officially overruled by the
   Supreme Court.” United States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th
   Cir. 2007).      Consequently, the Government is “clearly right” that
   Almendarez-Torres forecloses appellate relief on Vazquez-Medrano’s
   arguments, such that there is “no substantial question as to the outcome of
   the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969).
            The motion for summary affirmance is GRANTED, and the
   judgment is AFFIRMED. The Government’s alternative motion for an
   extension of time is DENIED AS MOOT.




                                             2